Citation Nr: 1632388	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  07-31 329	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1971 to September 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In January 2010 and March 2011, the Board remanded the case for further development.  In a May 2011 decision, the Board denied the claim of entitlement to service connection for PTSD.  Given the evidence of record, the Board recharacterized the claim more broadly to include a claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009) and remanded that claim for further development.  In November 2015, the Board again remanded the claim for further development, 

Thereafter, in April 2016, the Board requested a Veteran Health Administration (VHA) opinion as to the psychiatric issue under 38 C.F.R. § 20.901(a) (2015).  The VHA opinion was obtained in June 2016.  As the decision below is fully favorable to the Veteran, it is not necessary to provide an opportunity for the Veteran and his representative to respond to the VHA opinion and the Board will decide the matter accordingly.


FINDING OF FACT

The Veteran's current unspecified depressive disorder had its onset during service.



CONCLUSION OF LAW

The criteria for service connection for unspecified depressive disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Analysis

The Veteran contends that he has a psychiatric disorder that had its onset in service.  In a July 2015 statement, the representative indicated that the Veteran did not have a psychiatric illness prior to entering service and that he developed a mental health condition during service.  He noted this condition was severe enough to cause a 17 day period of hospitalization and that the evidence demonstrates the Veteran continued to experience chronic mental health problems after service.

Initially, the Board finds that a February 2013 private treatment record indicated a diagnosis of generalized anxiety disorder and depression.  Additionally, a July 2014 VA examiner similarly diagnosed the Veteran with adjustment disorder with mixed anxiety and depressed mood.  Furthermore, the June 2016 VHA expert psychiatrist provided a diagnosis of unspecified depressive disorder under DSM-5.  Therefore, the first element of service connection, that a current disability exists, is met.  As noted in the introduction, however, PTSD has not been substantiated as a current diagnosis and that specific disorder was addressed previously by the Board.

Next, a review of the service treatment records shows that he received treatment in July 1973 for depression.  Dissatisfaction due to his military life was also noted with past suicidal gesture.  An August 1973 record noted the Veteran was admitted on August 3, 1973 with the diagnosis of depression.  It was reported that six weeks prior to admission the Veteran's ship was at sea when his girlfriend separated from him.  The Veteran was found angry and irritable, had occasional vague thoughts of suicide, lost weight, maintained an ongoing discomfort during sea duty and felt that he was often treated unfairly by superiors.  Additionally, the examiner noted that during boot camp the Veteran reported he began to experience brief periods of depression over what he claimed were episodes of unfair treatment by his superiors.  Although the examiner diagnosed the Veteran with passive-aggressive personality disorder, the symptoms of depression were exhibited and discussed.  Thus, the second element of service connection, the existence of an in-service incurrence, is also met.  The remaining question in the claim is whether a nexus exists between the Veteran's in-service onset of psychiatric symptoms and his current diagnosis.

Post-service treatment records show the Veteran was hospitalized overnight in March 1998 and diagnosed with major depressive disorder.  The Veteran was described as anxious, tense, nervous, uptight, upset and experiencing sleep difficulties.  Additionally, a September 1999 VA treatment record noted a significant history of depression and anxiety.

The Veteran underwent an April 2006 VA examination, in which he reported a depressed mood to the examiner, as well as isolation and anxiety.  Further, the Veteran was afforded a VA examination in September 2007.  He reported to the examiner that he received treatment for his mental health issues from Dr. C. from approximately 1983 to 1985, and in the 1990's he was admitted to the hospital for a 72 hour hold and restrained.

Thereafter, the Veteran underwent a July 2014 VA examination.  The Veteran was diagnosed with adjustment disorder with mixed anxiety and depressed mood.  However, the examiner indicated these conditions are related to his parents' recent deaths, along with the resulting uncertainty of his parents' estate.  He indicated the Veteran also continues to have mixed personality issues and that he did not incur any mental health disorder due to service, that he did not already have prior to it.  He noted the main issue for the Veteran was, and has been, his long standing personality disorder and this appears to be solely responsible for his military issues.

The Board finds that the July 2014 VA examiner did not adequately discuss the in-service psychiatric treatment.  He did not address the previously discussed August 1973 service treatment record, in which the Veteran exhibited several psychiatric symptoms and was hospitalized for 17 days.  Additionally, the examiner did not adequately discuss the Veteran's history of anxiety and depression, including treatment sought in the 1980's and 1990's, long before his parents passed away.  Thus, the Board determined in April 2016 that a VHA expert opinion from a psychiatrist was necessary to adjudicate the claim.

Thereafter, a June 2016 VHA opinion was received.  The physician noted the Veteran's 1973 psychiatric treatment of depressive symptoms and a distinct change in mood associated with a clear psychological stressor.  He noted the Veteran's records indicate the criteria for unspecified depressive disorder were met in 1973.  He further reported that passive-aggressive personality disorder is no longer a recognized psychiatric diagnosis and a more appropriate diagnosis would have been depressive disorder.  Additionally, he stated "It does appear as likely as not the Veteran's psychiatric symptoms started during active service."

The Board finds the most probative evidence of record is the June 2016 VHA expert's opinion.  It is based on a well-reasoned analysis and consistent with the facts of the case, including the Veteran's psychiatric treatment in service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  The physician opined that the Veteran's current disability had its onset in service, to establish the nexus element for service connection.

When considering the consistent and credible evidence, including the well-reasoned and probative June 2016 opinion of the VHA expert, and when resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's unspecified depressive disorder had its onset in service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  While a personality disorder is not a psychiatric disorder which may be service connected, the June 2016 psychiatrist essentially found that in-service diagnosis to be a misdiagnosis as it is no longer recognized.  Therefore, the Board concludes that the criteria for service connection for an acquired psychiatric disorder other than PTSD-best characterized as unspecified depressive disorder-are met and service connection is therefore warranted.


ORDER

Service connection for unspecified depressive disorder is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


